Title: From Thomas Jefferson to D’Anmours, 9 September 1780
From: Jefferson, Thomas
To: Anmours, Charles François, Chevalier d’



Sir
Richmond sepr. 9th 1780.

  Your favour of the 3rd instant came to hand last night by Captain Laport. It is unfortunate for you that Major Galvan had left the station. It happened thus. The sailing of the french fleet in two divisions was a circumstance equally unknown to Major Galvan and my self. I received a Letter from General Washington congratulating me on the arrival of the french fleet in general terms, and no idea held out that it was only one division and that a second was still to come. I sent to Major Galvan an extract of that Letter who thinking I suppose that the purpose of his mission was over and that the Letter which shoud have conveyed him orders to withdraw must have miscarried, returned for Philadelphia, and sent in the line of expresses. So much in justice to him and myself. It happened unfortunately for the purpose now in contemplation that Commodore Barron with our brig and two armed boats sail this day up the bay to form a junction with some vessels of the state of Maryland for the purpose of a joint cruize to clear the bay and the vicinities of its capes of the little hostile vessels which have so long infested it. This leaves us without a single vessel which coud answer [your] purpose and in actual readiness. We have one which requires some alterations in her sails and cleaning which we are assured shall be compleated in a week. Having no earlier resource, she is ordered to be made ready with all possible dispatch and I think you may be assured of her going to you within that time. An officer will be put into her with orders to follow your directions implicitly. I enclose you a Letter to Colo. Wishart for a guard of 12 men the number Major Galvan had, desiring him if possible to raise six or eight militia horse to attend you. I also enclose you an order authorizing any commissary, quarter master, commissioners of the grain tax or the provision law or other persons having public provisions in their hands or authority to procure them to furnish to yourself guard and horsemen whatever provisions and forage may be necessary. The expresses one of whom will carry  this set out this evening or tomorrow morning to form a line between us. One of these is stationed at Sandy point another at Sleepy hole, which divides the whole distance into three, of from 40 to 45 miles. Their orders are to travel by night and by day without regard to weather noting on their dispatches the hour and minute at which each man receives and delivers them, that we may immediately know in what hands any delay happens. In this way if they do their duty intelligence shoud pass between us in 24 hours. I was setting in motion this morning the line of expresses from hence to Phila. Your Letter to the French Minister therefore went by this channel and saves Mr. Laport the Journey. The minister will receive it probably in three days. I shall be glad to use any means in my power to make your situation as safe and comfortable as possible and am with the greatest esteem & respect your most obedient and mo: hble servant,
Th: Jefferson

